Citation Nr: 0412770	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected postoperative status, athrodesis, status 
posttraumatic arthritis of the left tibial talar joint, 
currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for the service-
connected postoperative status, surgical repair of the 
extensor hallucis longus, left foot, currently evaluated as 
20 percent disabling.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the RO.  

In February 2001, the Board remanded this case to the RO for 
additional evidentiary development.  

Thereafter, in a May 2002 decision, the Board denied the 
veteran's claims for increased ratings for the service-
connected postoperative status, athrodesis, status post 
traumatic arthritis of the left tibial talar joint, and the 
service-connected postoperative status, surgical repair of 
the extensor hallucis longus, left foot.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, the veteran's attorney and 
the VA Office of General Counsel filed a joint Motion 
requesting that the Court vacate the Board's May 2002 
decision and remand the case to the Board for additional 
development.  

In an August 2002 Order, the Court granted the Motion, 
vacated the May 2002 decision of the Board, and remanded the 
claim to the Board for compliance with directives that were 
specified in the Joint Motion.  

In October 2002, the Board once again remanded this case to 
the RO for additional evidentiary development.  

In January 2003, the RO issued a Supplemental Statement of 
the Case (SSOC) in which it continued to deny the veteran's 
claims for increased ratings.  The claims folder was 
subsequently returned to the Board for further appellate 
review.  

The record reflects that, in the May 2002 decision, the Board 
also remanded the claim of entitlement to a total disability 
rating based on individual unemployability (TDIU).   In the 
October 2002 remand, the Board deferred any action on that 
issue because it was still undergoing development at the RO.  

Thereafter, in a November 2003 rating decision, the RO 
granted the veteran's claim of entitlement to a TDIU.  Thus, 
this issue has been resolved and is no longer on appeal 
before the Board.  

The Board also notes that, in a January 2003 rating decision, 
the RO granted service connection for a low back disorder and 
assigned a 10 percent evaluation.  The veteran subsequently 
submitted a timely Notice of Disagreement regarding the 
disability rating assigned in that decision, and, in June 
2003, the RO responded by issuing a Statement of the Case.  

However, the veteran did not subsequently perfect his appeal 
by submitting a timely VA Form 9 or its equivalent.  Thus, 
this issue is not currently before the Board on appeal.  



REMAND

As noted in the Introduction, the Board remanded this case to 
the RO in October 2002 for additional evidentiary 
development.  As part of this development, the Board 
instructed the RO to arrange for the veteran to undergo a VA 
orthopedic examination.  

A review of the record shows that the requested examination 
was conducted, and that a report of this examination was 
associated with the claims folder.

In the October 2002 remand, the Board also instructed the RO 
to contact the veteran in order to obtain the names and 
addresses of all health care providers that have treated him 
for his left ankle and left foot disabilities since December 
2001.  

Unfortunately, the Board is unable to identify any 
documentation in the claims folder establishing that the RO 
issued such a request to the veteran following the October 
2002 remand.  

As full compliance with the remand directive was not 
accomplished, the case must again be remanded for the 
necessary information and development.  Stegall v. West, 11 
Vet. App. 268 (1998).  

While this case is in remand status, the RO should also 
ensure that all notification actions required by the Veterans 
Claims Assistance Act of 2000 (VCAA) have been completed.  
38 U.S.C.A. § 5103, 5103A (West 2002).  

In particular, the RO should advise the veteran as to what 
information is necessary to substantiate his claims for 
increased ratings.  The RO should also specifically inform 
the veteran and his representative of which portion of the 
evidence is to be provided by the claimant and which part, if 
any, the RO will attempt to obtain on behalf of the claimant.  

Accordingly, this case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should advise the 
veteran as to what information (medical 
or lay evidence) not previously provided 
to the Secretary is necessary to 
substantiate his claims.  The RO should 
also specifically inform the veteran and 
his representative of which portion of 
the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
claimant.  The RO should also advise the 
veteran to provide any evidence in his 
possession that pertains to the claims on 
appeal.  

2.  The RO should also ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for his left ankle 
and left foot disabilities since December 
2001.  He should be provided with release 
forms and asked that a copy be signed and 
returned for each health care provider.  
When the veteran responds, the RO should 
obtain records from each health care 
provider that he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform him of the records that 
could not be obtained, including what 
efforts were made to obtain them.  

3.  Then the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




